PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

WOMBLE BOND DICKINSON (US) LLP
ATTN: IP DOCKETING
P.O. BOX 7037
ATLANTA, GA 30357-0037

In re Application of: Pierre Courtiol
Serial No.: 17183321         
Filed: February 23, 2021
Docket: O107071 1030US.C1T1
Title: SYSTEMS AND METHODS FOR IMAGE CLASSIFICATION
::::::


DECISION ON PETITION UNDER 37 C.F.R. § 1.84(a)(2) TO GRANT COLOR DRAWINGS



This decision is in response to the renewed petition under 37 CFR 1.84(a)(2) for acceptance of color drawings, filed 16 August 2021.

The petition is GRANTED. 

Review of Facts
Applicant filed a renewed petition requesting acceptance of color drawings on 16 August 2021 including an explanation for why the color drawings are the only practical medium by which to disclose the subject matter to be patented and amending the specification to include the language required by 37 CFR 1.84(a)(2)(iii).

Regulation and Practice
37 CFR 1.84(a)(2) states in part:

“The Office will accept color drawings in utility patent applications only after granting a petition filed under this paragraph explaining why the color drawings are necessary…Any such petition must include the following:

(i) The fee set forth in 37 C.F.R. §1.17(h);
(ii) One (1) set of the color drawings if submitted via the Office electronic filing system or three (3) sets of the color drawings if not submitted via the Office electronic filing system; and
(iii) An amendment to the specification (unless the specification contains or has been previously amended to contain) the following language as the first paragraph of the brief description of the drawings: 

‘The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.’”

MPEP 608.02(VIII) states in part:


Analysis and Decision
With the explanation for why the color drawings are the only practical medium by which to disclose the subject matter to be patented provided in the renewed petition and the amendment to the first paragraph of the brief description of the drawings to add the language required by 37CFR 1.84(a)(2)(iii), Applicant has now satisfied all criteria identified in 37 CFR 1.84(a)(2) and MPEP 608.02(VIII) above.

Accordingly, the petition is GRANTED.


Any inquiry concerning this decision should be directed to James Wozniak at (571) 272-7632. 

/James Wozniak/________
James Wozniak, Quality Assurance Specialist
TC2600